DETAILED ACTION
The non-final action is in response to application filed on 09/18/2019.
Claims 1-20 are pending and are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomasic et al. (20060235691).

Regarding claim 1, Tomasic teaches an apparatus, comprising: 
a communications interface; a memory storing instructions; and at least one processor coupled to the communications interface and to the memory, the at least one processor being configured to execute the instructions to [Tomasic ¶0033, ¶0121-¶0122 and figure 3: the system includes an interface, memory, and processor wherein the processor executes instructions stored on the memory]:
generate first messaging data that includes a candidate input value for a first interface element of a digital interface, and transmit the first messaging data to a device via the communications interface, the first messaging data being transmitted during a communications session established with an application program executed by the device [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be 
receive, via the communications interface, second messaging data from the device during the established communications session, and the second message data being generated by the executed application program [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be received from the device wherein the messages include a plurality of inputs in form fields and wherein the messages are generated by the application]; 
the second messaging data comprising a confirmation of the candidate input value [Tomasic ¶0116-¶0118: a user may review the pre-filled form, corrects errors and/or add information]; and 
based on the second messaging data, generate first populated interface data that associates the first interface element with the confirmed candidate input value, and store the populated interface data within a portion of the memory [Tomasic ¶0116-¶0118: the data is associated with the input from the form and is stored in memory].

Regarding claims 12 and 20, these claims do not teach or further define over the limitations in claim 1. Therefore, claims 12 and 20 are rejected for the same reasons as set forth in claim 1. 

Regarding claim 2, Tomasic teaches the apparatus of claim 1.
Tomasic further teaches wherein the at least one processor is further configured to execute the instructions to: establish the communication session with the executed application program [Tomasic ¶0032-¶0033: a communication session is established with the application];
based on the established communications session, receive third messaging data from the device via the communications interface, the third messaging data being generated by the executed application program [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be received from the device wherein the messages include a plurality of inputs in form fields and wherein the messages are generated by the application].


Regarding claim 3, Tomasic teaches the apparatus of claim 2.
Tomasic further teaches wherein the at least one processor is further configured to identify the digital interface based on at least a portion of the third messaging data, the digital interface comprising a plurality of interface elements that includes the first interface element [Tomasic ¶0032 and ¶0113: an interface is identified based on a series or plurality of messages generated wherein the messages include a plurality of inputs in form fields].

Regarding claim 4, Tomasic teaches the apparatus of claim 2.
wherein the at least one processor is further configured to: identify one or more discrete linguistic elements within the third messaging data [Tomasic ¶0034-¶0035 and ¶0048: elements such as fillable fields are identified within the messages], and 
generate contextual information associated with the third messaging data, based on an application of a statistical process, a machine learning process, or an artificial intelligence process to portions of the third messaging data [Tomasic ¶0030-¶0031 and ¶0116-¶0118: context information associated with the messages is generated based on machine learning process]; and 
identify the digital interface based on at least one of the contextual information or the one or more discrete linguistic elements [Tomasic ¶0034-¶0035 and ¶0116-¶0118: the interface is identified based on the context information and/or elements within the messages].

Regarding claim 14, this claim does not teach or further define over the limitations in claim 4. Therefore, claim 14 is rejected for the same reasons as set forth in claim 4. 

Regarding claim 6, Tomasic teaches the apparatus of claim 1.
Tomasic further teaches wherein: the digital interface comprises a plurality of interface elements, the plurality of interface elements comprising the first interface element [Tomasic ¶0032 and ¶0113: the messages/requests include a plurality of inputs in form fields]; and



Regarding claim 16, this claim does not teach or further define over the limitations in claim 6. Therefore, claim 16 is rejected for the same reasons as set forth in claim 6. 

Regarding claim 7, Tomasic teaches the apparatus of claim 6.
Tomasic further teaches wherein the at least one processor is further configured to executed the instructions to: identify the first interface element based on the indexing information, the first interface element being disposed within the digital interface at a first one of the sequential positions [Tomasic ¶0043: layout or interface data is loaded for the interface]; 
obtain a first element of the layout data associated with the first interface element, and obtain a first element of the metadata associated with the first interface element [Tomasic ¶0032 and ¶0113: a plurality of inputs in form fields are obtained]; and 
determine the candidate input value for the first interface element based on at least one of the first layout data element or the first metadata element [Tomasic ¶0032 and ¶0113: the messages and/or requests include a plurality of inputs in form fields in which are determined to be relevant].

Regarding claim 17, this claim does not teach or further define over the limitations in claim 7. Therefore, claim 17 is rejected for the same reasons as set forth in claim 7. 

Regarding claim 8, Tomasic teaches the apparatus of claim 7.
Tomasic further teaches wherein: the first metadata element identifies a first input data type associated with the first interface element [Tomasic ¶0032 and ¶0113: a plurality of inputs in form fields are obtained which are determined relevant]; and 


Regarding claim 9, Tomasic teaches the apparatus of claim 7.
Tomasic further teaches wherein the at least one processor is further configured to execute the instructions to compute the candidate input value for the first interface element based on an application of a statistical process, a machine learning process, or an artificial intelligence process to at least one of a portion of the first layout data element or a portion of the first metadata element[Tomasic ¶0030-¶0031 and ¶0116-¶0118: context information associated with the messages is generated based on machine learning process].

Regarding claim 18, this claim does not teach or further define over the limitations in claim 9. Therefore, claim 18 is rejected for the same reasons as set forth in claim 9. 

Regarding claim 10, Tomasic teaches the apparatus of claim 6.
Tomasic further teaches wherein the at least one processor is further configured to execute the instructions to: identify a second one of the plurality of interface elements based on the indexing information, the second interface element being disposed within the digital interface at an additional one of the sequential positions [Tomasic ¶0032 and ¶0113: the messages/requests include a plurality of inputs in form fields];
obtain a second element of the layout data associated with the second interface element, and obtain a second element of the metadata associated with the second interface element [Tomasic ¶0032 and ¶0113: the messages/requests include a plurality of inputs in form fields];
determine an additional candidate input value for the second interface element based on at least one of the second layout data element or the second metadata element [Tomasic ¶0032 and ¶0113: the messages/requests include a plurality of inputs in form fields];

receive, via the communications interface, fourth messaging data from the device during the established communications session, the fourth messaging data comprising at least one of a confirmation of, or a modification to, the additional candidate input value, and the fourth message data being generated by the executed application program [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be received from the device wherein the messages include a plurality of inputs in form fields and wherein the messages are generated by the application]; and 
based on the fourth messaging data, generate second populated interface data that associates the second interface element with the confirmed or modified additional candidate input value, and store the second populated interface data within the memory [Tomasic ¶0116-¶0118: the data is associated with the input from the form and is stored in memory wherein a user may review the pre-filled form, corrects errors and/or add information].

Regarding claim 19, this claim does not teach or further define over the limitations in claim 10. Therefore, claim 19 is rejected for the same reasons as set forth in claim 10. 

Regarding claim 11, Tomasic teaches the apparatus of claim 1.
Tomasic further teaches wherein the at least one processor is further configured to execute the instructions to: receive, via the communications interface, fourth messaging data from the device during the established communications session, the fourth messaging data being generated by the executed application program [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be received from the device wherein the messages include a plurality of inputs in form fields and wherein the messages are generated by the application]; and 


Regarding claim 13, Tomasic teaches the computer-implemented method of claim 12.
Tomasic additionally teaches further comprising: establishing, using the at least one processor, the communication session with the executed application program [Tomasic ¶0032-¶0033: a communication session is established with the application];
based on the established communications session, receiving, using the at least one processor, third messaging data from the device, the third messaging data being generated by the executed application program [Tomasic ¶0032 and ¶0113: a series or plurality of messages may be received from the device wherein the messages include a plurality of inputs in form fields and wherein the messages are generated by the application]; and 
identifying, using the at least one processor, the digital interface based on at least a portion of the third messaging data, the digital interface comprising a plurality of interface elements that includes the first interface element [Tomasic ¶0032 and ¶0113: an interface is identified based on a series or plurality of messages generated wherein the messages include a plurality of inputs in form fields].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tomasic et al. (20060235691) in view of Boada et al. (20200380075).

Regarding claim 5, Tomasic teaches the apparatus of claim 1.
However, Tomasic does not explicitly teach wherein: the second messaging data further comprises a modification to the candidate input value; and the at least one processor is further configured to: modify the candidate input value based in accordance with the second messaging data; and generate the first populated interface data based on the modified input value, the first populated interface data associating the first interface element with the modified input value.
Boada teaches wherein: the second messaging data further comprises a modification to the candidate input value [Boada ¶0030-¶0032: additional data input may be modified]; and 
the at least one processor is further configured to: modify the candidate input value based in accordance with the second messaging data [Boada ¶0030-¶0032: additional data input may be modified]; and 
generate the first populated interface data based on the modified input value, the first populated interface data associating the first interface element with the modified input value [Boada ¶0030-¶0032: an interface is generated based on additional data input being modified].
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the teachings of Tomasic with the teachings of Boada in order to incorporate the second messaging data comprising a confirmation of the candidate input value.


Regarding claim 15, this claim does not teach or further define over the limitations in claim 5. Therefore, claim 15 is rejected for the same reasons as set forth in claim 5. 

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lawson: 20170180485: SYSTEM AND METHOD FOR CONTEXTUAL COMMUNICATION
Krishnaswamy: 20200076750: SYSTEM AND METHOD FOR GENERATING AND COMMUNICATING COMMUNICATION COMPONENTS OVER A MESSAGING CHANNEL
Zhang; 11158311: System And Methods For Machine Understanding Of Human Intentions

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFTON HOUSTON whose telephone number is (571)270-0616.  The examiner can normally be reached on Monday through Friday from 8:00 am until 5:00 pm eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.


/CLIFTON HOUSTON/Examiner, Art Unit 2453      


/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453